Citation Nr: 1445785	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  10-32 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for bipolar disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel







INTRODUCTION

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The Veteran served on active duty from June 19, 1987 to December 10, 1987 and from April 1988 to May 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board notes that in a June 2009 rating decision, the Veteran was granted service connection for bipolar disorder, evaluated as 10 percent disabling.  In an August 2009 notice of disagreement (NOD), the Veteran disagreed with the 10 percent rating.  The Board further notes that the Veteran has not been provided a Compensation and Pension (C&P) examination to evaluate the severity of his bipolar disorder symptoms since his grant of service connection in June 2009, and his last C&P examination prior to the grant of service connection was in July 2005.  A new VA examination is necessary to evaluate the current nature, extent, and severity of the Veteran's bipolar disorder.

Additionally, there are no post-service treatment records for the Veteran concerning his bipolar disorder since October 2005.  A remand is necessary to obtain any post-service treatment, whether VA or private, the Veteran has received for his bipolar disorder

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA and private clinical records of all evaluations and treatment the Veteran received for his bipolar disorder from October 2005 to the present.  All requests for records and responses must be associated with the claims folder.

2. AFTER the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his service-connected bipolar disorder.  The claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  

The examiner is directed to administer all necessary psychological testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for bipolar disorder.  The examiner is requested to assign a numerical code under the Global Assessment of Functioning (GAF) Scale.  The examiner should also indicate the degree of social and occupational impairment due to bipolar disorder.

3. Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



